In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-541 CV

____________________


RANDY RAINWATER, Appellant


V.


CAROL WEYLE, Appellee




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 03-03-02028-CV




MEMORANDUM OPINION (1)
	This appeal, which we abated on March 25, 2004, is hereby reinstated.  The
appellant's motion to continue the abatement is denied.
	On February 12, 2004, we notified the parties that the order signed by the trial
judge did not appear to be a final order.  Subject to certain statutory exceptions not
applicable in this case, only final judgments are appealable.  Tex. Civ. Prac. & Rem.
Code Ann. §§ 51.012, 51.014 (Vernon 1997 & Supp. 2004).  The order did not contain
unmistakable language of finality.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206
(Tex. 2001).  The appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.	
								PER CURIAM

Opinion Delivered July 1, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.